Case = faa Page 1 of 8 PagelD 36

/

P if, rm
SUESOLLE DAO Ey
| .# 2/0 ny
Plaintiff, Oo KOU A Pio.

Bp et hee et poo
ate, ao “;
rat & wp et ne .
’

   

Mee OT Gt kk
VAL Reet te f er ft Le Zp .
f ~ .*.. yeh

é @ - t

¥ - (ate Alo. 3:

 

 

Abit it divih ride cane Sled oder NB U8. 8 1983 bi 4. alate thitoner,
fo dt, and dasertins claim? Yor Yhe ungwndtitulional, exeeetive foree uted Mains her
Sodishieall! and maluesputll to cowe her hist dnd Yhe wanton infin of fain, all in
Violation of the exshth Amendmenc to the U.9. Constitution. the flainhill seeks
Aamanet to all aims? Gombinsakort, funitive, mental,and emotional induc

damades. |

tn Detumbr 118 L016 Yee Plainnitf abarted & huncer atrike.On December 194

~ £08 ab apegotunaray 4:90am7 10:00 ane the Plain wae vaken out of her dell
(612053) to Ho to inediaal. Duvinel this time Caftadn Al. Bliteh inforid Yhe Aaintff

That he wt Apinel to ure chemisal arteake oh her, thea torte Yhe adll extrashicn team
on her to Heh her a Wteson dhout dustin’ herself and refusinet to walk on his shift
Crtfarind to ineidenk dceuraina on (2° (6-18 ab aphrocmatell 3-50 tm).
RY avtrovinatalt 10: 48am Hl: OD am on 12-19-18 Yhe Plainh'ff urns reburned back
to he dal (612033). Retrovinatalt 5 minutes later Captain ul. blitch came to the
Plaintiff aullfront, ond dhabed.s” Are Now ready 2% thon devarted. De. (4. Enanoilidis
CBN.D) and mental heath Professional (° MHP‘) A. Dahlin eome to the dasatiet
Calltront. (012035) where ahe told them of farzain AL Blifeh thetake and heelinned to
infliek ham iufon hurdf. Oe. GB. 2manoildes then derarted and ovdered that the
flointiff reeioe a Emerttene 4reatinat Oder (* E10") dha and bx Placed on
Aue- Horm Observation ratue (° SH03'. Dr. 4. Emanoildis tebwrned. and told

A)
Case 3:19-cv-01147-HES-PDB Document 8 Filed 11/06/19 Page 2 of 6 PageID 37

Uhe flaintitt his disPotitinn and We Plaintiff ceated inflcehiney harm uton hercelt.
Ane flaini advied fL. Dahiman CMHP'), Goreain WL. bliteh |ceubenants
Kile Koitiht ond £ fomiia thab abe wioled Yo. dubmit Yo rettraints Lo be et torted to
medital to reeioe Yhe* E40" chek and be vlated on “SHOR! They all iesnored her
A. Sbohlman (° MHP? abiod ab Yhe Plaintiff cellfront Yo observe her
At approximate 5° 2am W.A>ahlnan (*MAP dePorted trom You
Plainbitt talttront.. the dal txtvastion beaut. C dertuants forr, Austin Wleite ,
brett Gillusric ,wesiet Roce, and offiew £ Reater) come 40 Yhe alain tiff walfront.
‘bienbenants Hl Aniteht dnd ¢. fommlin. ted Yoe Plaintiff Ko cubid to restraints.
Abe slountiff advited Youn tab che wanked. bo dubmit. Liewkenant 7. fomlia.
winked hit eve at he Alani before Lieubenank Kile Knishe, alered that the
tall deer be efened for the tall extraebion beat bo enter the Plaintif? ecll,
Abt Maint cten Yhab She dell xtmnétion team was about to be forced on ber,
fo th laid. on She Aoar on her dtomaah with her hands behind hey book. eam membur
A CSudteank for) Yhreu) the bod! thield aside and betinned to tuxst Yhe flasnbift
lete wast. foam member 2 (Gardeant Austin Merrit) Mot on the Plaintiff iat aide
(and bisinned Yo funeh Yhe Plaintiff in the side of her head as Team member .5 LBrex
(Willeehe) Crabbed. the Mainti dround her neck, and bancied hey hend an the scnerete
Hear awhile Lin member 4 Lderacant, Wesle! Kotter) ind Team memba 5 LOficer
{ Reatov) bloated the ude oF Arde damera and Velid 5 “Stop Resisting!" Coetaun
Wal Bliteh, Lieukinante Kule Knish and 7. tomlin. watched the ¢hidieal brubalitt and
Male!" dboe Renttine’ when Yhe daink wants existe!
he flaintiff wad then Plated on nabrainbt and bakin Fo the medidal emule rent
bo resieva a. York Use OF foree, examination where ster wos élaced over ber left e¥ebroid,
vhe middie of her forehead. and che was ddminishied the "C10" dhol. Caokain wi.
Ditch then told the Maint 3" told Yor £ woos Mone Heb You". the Mainkife
war then dated on “SHOS.

On deermbor 20% Lore the Plaintif wr taken to Settonuille Neonat thyntel
fu & blood bonsfusion. Ani Yhe Alainkif comPloined about. her twoilen wrist. and her
wollen (eft eehrow area. ALY? vay wat baken of Yhe Aainhiff lef worist, inher ik was
determined to be frachared and. a $Plint was lated around it. AL Cf dean war tend acted
Of the Plainliif head and fase, where ib wat determined Yhat Ye flacntid tuPFerd

(&.)
Case 3:19-cv-01147-HES-PDB Document 8 Filed 11/06/19 Page 3 of 6 PageID 38

aehured bones dvound her lefe.eve area. Plaintiff alleoits thak as a result oF the
cidialit, and malitiout use of Foree the Haintif’ tontinuet +0 dtafer from a
neuvovattulay disorder, mitfraine headaches, and. fartnoic..

 
 

 

(Zr v7 dene wh whether % wind é counsel. Yor dn Ho-de ¢ Ltd, the
tour whould tonsider "the fachil comslailt of Yhe ease, Ye abl of the fate
thine to mbteskorate Yhe felt, he wistense of tonthchny tesknmn't, Ye bd ae
the to-ve uhoil to Fresat bas china, ane the womvknl of te hea ti esate."

 
 

. ¢ "alka. “out have duetested that ‘ math imtartane fastor is whether
Lh tourk Gast appeart Lo have ment. ot frien
id Cod (ie Lol), Cash of Urea factors weidhs i in. favor at afloinimeat of

toundd in, Youd Goal.
4A, Fl Cnvlu, We faint altetes that. fre of te defendants

PhNaiealit brubalizel hu dadiatieal! ond. maliecously to eauste bor harm. and
the woantan infichion of fain... She furthy allctes thab, thr of the
defendants watehid and foiled to thor then. The. heer number of claims dnd.

the numerous defendants makes thit a faebuall! éomPlec case.

* Ure Be teed iatwes ave cont ME wi PababVoave turvane involved. iF
— tountel fe adtteinted.” Tnbuon lo 68d ob (So 5 Mitel 80 f 1d ob BAI

C kbar Be hav ti mb bar, é will often besk save We end of Saskte 2 huve

both sides of & dite let istue Pretenbel bY Huse tuned. ix hal analveis."J

An Yhit ease, the ullimare issue erears rlativd’ diméle -- whethy

‘extustive torte was used on. the Plainti fF dadistieail and. Malicious! ut Loy

Porton, ike M8. Harvard, thouid be allowed Ho comprehend whab éhe has Lo trove

‘whan $he eelal ituc i undersbandable.
Houde, fomerthension alone does nob eQual abil to branlate that

“undersbanding! tnfo Presentation. inhile the uttimate issue may be eomerchensible,
Courts mush duill look, Yo the Proof Soins Uouwards the whimate issue and the

diStoveN issues involved.

C5.)
Case 3:19-cv-01147-HES-PDB Document 8 Filed 11/06/19 Page 4 of 6 PageID 39

b. he Huunhhe shitty 6 aueshGgee. the Plaintifl i¢ locked uP in &
mental health Cleewred tyealment Unit, and has no ability to inweatistate the
fasts. For thamPle, she is unable to identity, loeate, and interview) the
inmates Whe wire housed in neaybY Gals and who tou dome or all nt the
Phitiea) brutality, He is in the came dikuaion with resard bo devdoPind
the fa2b3 ag an inmate who har been Wansferral Uo & ditferenb
inttitution, a Yaétor thob coveral, courts have. tited in afin tuned.

( Z / SH: 2

LAG 2D, £0 (WU bMA SBE). bp nddition, hl
Gas will (eQuire vandiderable distovert aonternints the identity oF witnistds,
uhe offiee’s Ports and dkakements about the incident, anY Priny histor’

af exdessive ure of free WY the off:cer$, and the Plaintiffs tnedieal

histor’. Lubin Ue thon, lke 3d YS, 159 CY bz 1090)
Uldaw tounsd dhoutd hue been dhtointool because "Prironert fuk of level exteriente
ond Ye tomrlee discovery rales alearlt Pil bua dt 2 desddveatice wn Counkerine He
aeknduts dscovet facies... Yate discover! rales Prevented Ye Bhiahtt fone
Vtsenknld on thethve tate below. “J

3, Con ttehne rshoont. the {lainvits aseounts of her beakinels bY
Defendants & dauardd in confiek with whak the defendants dads
harfened. This asteel of the ¢a3¢ wil be a credibilil tontcst bekuwen
Ue defendanté and. the Aginu (and duch mate wiknessc8 a3 dan be
located). the excstenge oF these credibility tesues Surtorts the
artointment. of ounel.. <Eele Me vihak, Bt Fsbd Lob, L271 (Uh Ci 18tb)

E Suth at. 22$)
A The

  
   

ith af te sidevent  etnt hr dic. AM. Plot is @
Pra 3, Wt anl froceedintd in. forma fanten’s with no leva
trainin, 0 faebor that furPores the Areoinkment oF counsel.

(Eich Ve Ldltue, ut Ed Lk, Ld (1h, Gir 109), dn teddition,
She 13 donkned in. a PNchiatie Ceeured bcakment unit denMalcon
With wert limibed aeces? Uo letal mabercals. ( Lats L Chhawn,

10d Fd to. 105-04 (8th Cr L994). ( thie bek hr rady ddcees bad

fiw Khrark dtd tebe vutrorkne? attuntnent OF Gunsel.

(#)
Case 3:19-cv-01147-HES-PDB Document 8 Filed 11/06/19 Page 5 of 6 PagelD 40

5, hesel Conrleue $e Paintit® have aated tor a durl bial on al!
(dgues Liable tof Jul, which renuires muth Heater letal ddal dyin the
Ploinhiff had or ban duclol (24 A chal’ wo Le Aoocks 54 Fad
Le, 25 (94 Ue LUE Prcener wit, ahh Gade cheahon. dnd 10 fed hina?
A duke” ty tondacl a art trl.

0. Ata of the ease. ANC Plaintiffs alled ation’, if Proved, clear would
‘establuth 0 Constitutional vielahion. Che wnerovok ed and indurows
— beatin’ dileted. in te comelaint elearll atates an eithth amendment

Violavion.. C thon KMadbhin, JOS Wt UE be $17),
On its fade, than, this 8 @ meribonaud baat.

for Yhe foretoine? reasons, th dourt ahold. Adal vhe
Pounit’s utlokion dnd ‘AfPoink, sounsel ii. YhiS 0 ae.

Dated: tual ah
JS COAL !
AS Cen ar nar “bows
nlaKulla. dorreerional dnstitution “kane.
| lD Melaleen drive
oo ford ill, Horde 82527 -

         
    

  

( 5.)
Case 3:19-cv-01147-HES-PDB Document 8 Filed 11/06/19 Page 6 of 6 PageID 41

tt tL

Hoey ace thaka true and tote eon of dhe
cm Mo of Or Vai AHO enh OF fount. |

vr »P ni “ft Pi aintis Monon pr Yi Ap pune Dr Launs
Memorandum be band delat of Bambi’: motim -

i hla a has been furnished bY U.S, ta bo:

pMddle dd af if fonda. Aud donvilll

3

vidi on ,<3DN i ti (in Hitt, 8 He 9 -ISD, Shei sonvillé,
ap re m Pe AR Re pe

  

UND fe" Quann cloud Howard: #66795
_ Walulld dorreetional. dasti bution’ Annee
lo did@lenta drive
— Crawfordville, fonda. 52527

LEGAL MAIL

presi
Viewoa Cl

poy 04 203

FOR owe LAMY

( @)
